UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                                   FILED
                                                                                             JUN 15 2C1a
Duncan J. McNeil, III, et aI.,                 )                                       Clerk, U.S. District & Bankruptcy
                                               )                                      Courts for the District of ColumbIa
               Plaintiffs,                     )
                                               )
               v.                              )       Civil Action No.
                                               )                                  10 1002
Commissioner of Social Security et aI.,        )
                                               )
               Defendants.                     )


                                    MEMORANDUM OPINION

       This matter is before the Court on the plaintiff s pro se complaint and application to

proceed without prepayment of fees. The application will be granted, and the complaint will be

dismissed without prejudice.

       In this complaint, which consists of 43 typed pages and 220 paragraphs, with numerous

exhibits appended, the plaintiff challenges a decision of the Commissioner of Social Security, see

Compi. ~~ 37-73, asserts that several of his constitutional and statutory rights were violated in

events that occurred in and around Seattle and Tacoma, Washington, id.      .~~   117-198, and asks

this Court to set aside other courts' barring orders based on findings that the plaintiff is a

vexatious litigant or barred under the "three strikes" rule of28 U.S.C. § 1915(g), id.     ~~   199-220.

See also McNeil v. United States, 2005 WL 1915842, *2 (E.D. Wash. Aug. 9,2005) (barring

plaintiff from filing any civil actions or habeas corpus action without paying the filing fee).

       This complaint is subject to dismissal for improper venue. The general federal venue

statute provides in pertinent part that

               A civil action wherein jurisdiction is founded only on diversity of
       citizenship may, except as otherwise provided by law, be brought only in (1) a
       judicial district where any defendant resides, if all defendants reside in the same
       State, (2) ajudicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, ... or (3) a judicial district in which any
          defendant is subject to personal jurisdiction at the time the action is commenced,
          if there is no district in which the action may otherwise be brought.

28 U.S.C. § 1391 (a). A review of the complaint shows that not all defendants reside in the same

state, and that "a substantial part of the events or omissions giving rise to the claim occurred" not

in the District of Columbia, but in Seattle, Washington and surrounding areas. Notwithstanding

the plaintiffs conclusory allegation that the claims he asserts arise from events "primarily

occurring[] in the Western District of Washington and the District of Columbia," Compi. ~ 35, or

"in the District of Columbia," id.   ~   11, the factual allegations in the complaint do not support

these conclusory statements.

          In addition, the special venue statute that applies specifically to social security appeals

provides that an action for judicial review

          shall be brought in the district court of the United States for the judicial district in
          which the plaintiff resides, or has his principal place of business, or, ifhe does not
          reside or have his principal place of business within any suchjudlcial district, in
          the United States District Court for the District of Columbia.

42 U.S.C. § 405(g). In this case, the plaintiff has attempted to argue that because he uses a

mailing address that is in the Eastern District of Washington, and is "tern porarily residing in the

Western District of Washington," he does not reside in any judicial district and therefore venue

in this district is proper. See PI.' s Letter to Clerk of Court (May 11, 2010). Such an argument is

frivolous and consistent with the plaintiff s long history of attempting to evade the barring order

by filing actions in courts where venue is improper. See McNeil v. United States, 2005 WL

1915842, *1 ("In yet another effort to circumvent the pre-filing review 0 rders issued by this court

... ").

          Where venue is improper, a district court "shall dismiss" the case:, or "if it be in the

interest of justice, transfer such case" to a district where venue would be proper. 28 U.S.C.

                                                      2
§ 1406(a). In this instance, the Court does not find it in the interests of justice to transfer the

case, because the plaintiff is barred from filing in the court where venue :lS proper. McNeil v.
                                                                     ,.I'
United States, 2005 WL 1915842, *2. Therefore, the complaintpe-dismissed on the basis of

improper venue.

        A separate order accompanies this memorandum opinion.




        ,-!"
Date:   J      ~v~/1.6l'




                                                   3